Exhibit 10(xlvi)

Anadarko Petroleum Corporation

Deferred Compensation Plan

Amended and Restated effective as of January 1, 2010



--------------------------------------------------------------------------------

Table of Contents

 

PURPOSE

   1

ARTICLE 1 – DEFINITIONS

   1

1.1

   “Account”    1

1.2

   “Administrator”    1

1.3

   “Annual Retainer Fees”    1

1.4

   “Base Pay”    1

1.5

   “Beneficiary”    2

1.6

   “Board”    2

1.7

   “Bonus”    2

1.8

   “Change of Control”    2

1.9

   “Code”    3

1.10

   “Company”    3

1.11

   “Compensation Committee”    4

1.12

   “Contingent Beneficiary”    4

1.13

   “Director”    4

1.14

   “Director Compensation”    4

1.15

   “Disabled”    4

1.16

   “Effective Date”    4

1.17

   “Eligible Employee”    4

1.18

   “ERISA”    4

1.19

   “Key Employee”    4

1.20

   “Meeting Fees”    5

1.21

   “Participant”    5

1.22

   “Plan”    5

1.23

   “Plan Year”    5

1.24

   “Retirement”    5

1.25

   “Section 16 Officer”    5

1.26

   “Separation from Service”    5

1.27

   “Unforeseeable Emergency”    6

1.28

   “Valuation Date”    6

ARTICLE 2 – PARTICIPATION

   6

2.1

   Participation    6

2.2

   Termination of Participation    6

2.3

   Suspension of Participation    6

ARTICLE 3 – DEFERRAL ELECTIONS

   6

3.1

   Deferral Agreement    6

3.2

   Election to Defer Base Pay    7

3.3

   Election to Defer Bonus    7

3.4

   Election to Defer Director Compensation    7

3.5

   Timing of Election to Defer    7

3.6

   Election of Payment Schedule and Form of Payment    8

ARTICLE 4 – PARTICIPANT ACCOUNT

   10

 

i



--------------------------------------------------------------------------------

4.1

   Individual Accounts    10

ARTICLE 5 – INVESTMENT OF CONTRIBUTIONS

   10

5.1

   Investment Options    10

5.2

   Adjustment of Accounts    11

5.3

   Distributions from the Company Stock Fund    11

ARTICLE 6 – RIGHT TO BENEFITS

   11

6.1

   Vesting    11

6.2

   Death    11

6.3

   Disability    12

ARTICLE 7 – DISTRIBUTION OF BENEFITS

   12

7.1

   Amount of Benefits    12

7.2

   Method and Timing of Distributions    13

7.3

   Unforeseeable Emergency    13

7.4

   Cashouts of Minimal Interests    13

7.5

   Distribution to a Key Employee    14

ARTICLE 8 – AMENDMENT AND TERMINATION

   14

8.1

   Amendment by Company    14

8.2

   Retroactive Amendments    14

8.3

   Special Plan and Deferral Election Amendments    14

8.4

   Plan Termination    15

8.5

   Distribution Upon Termination of the Plan    15

ARTICLE 9 – THE TRUST

   16

9.1

   Establishment of Trust    16

9.2

   Grantor Trust    16

9.3

   Investment of Trust Funds    16

9.4

   Participants’ Rights under a Trust    16

ARTICLE 10 – MISCELLANEOUS

   17

10.1

   Unsecured General Creditor of the Company    17

10.2

   Limitation of Rights    17

10.3

   The Company’s Liability    17

10.4

   Satisfaction of Benefit Obligation    17

10.5

   Spendthrift Provision    18

10.6

   Incapacity of Participant or Beneficiary    18

10.7

   Waiver    18

10.8

   Notices    19

10.9

   Tax Withholding    19

10.10

   Governing Law    19

10.11

   Intention to Comply with Code Section 409A    19

ARTICLE 11 – PLAN ADMINISTRATION

   20

11.1

   Powers and Responsibilities of the Administrator    20

11.2

   Interpretation of the Plan    20

11.3

   Claims and Review Procedures    20

11.4

   Plan Administrative Costs    21

 

ii



--------------------------------------------------------------------------------

PURPOSE

The Anadarko Petroleum Corporation Deferred Compensation Plan (the “Plan”) was
originally established effective as of January 1, 2005, and is hereby amended
and restated effective as of January 1, 2010. The purpose of the Plan is to
permit eligible employees and non-employee directors to defer receipt of certain
compensation into a subsequent tax year which would otherwise be payable to them
in the then-current tax year.

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and shall be implemented
and administered in a manner consistent therewith. The Plan is also intended to
(i) be exempt from the participation and vesting, funding, and fiduciary
responsibility requirements of Title I of ERISA and (ii) qualify for simplified
reporting under the U.S. Department of Labor Regulation Section 2530.104-23, as
may be amended from time to time.

ARTICLE 1 – DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

1.1 “Account” means an account established by the Administrator for the purpose
of recording amounts credited on behalf of each Participant under the Plan, and
any income, expenses, gains, losses or distributions included thereon. The
Account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to each
Participant pursuant to the Plan.

1.2 “Administrator” means, with respect to Participants who are Directors or
Section 16 Officers, the Compensation Committee. With respect to all other
Participants, the term Administrator means the Company, or a person, persons or
committee that is designated by the Company to be the Administrator of the Plan.

1.3 “Annual Retainer Fees” means the annual fees (other than Meeting Fees) paid
to a Director by the Company for service on the Board or committee(s) of the
Board, including the Board retainer, lead director retainer, committee chair and
member retainers and any other forms of retainer paid to a Director for service
on the Board.

1.4 “Base Pay” means base compensation per payroll period paid by the Company to
an Eligible Employee (including amounts which the Eligible Employee could have
received in cash had he not elected to contribute to an employee benefit plan
maintained by the Company), excluding overtime pay, bonuses, employee benefits,
added premiums, differentials, components of foreign service assignments, and
any other form of incentive compensation.

 

1



--------------------------------------------------------------------------------

1.5 “Beneficiary” means the persons, trusts, estates or other entities
designated under Section 6.2 to receive benefits under the Plan upon the death
of a Participant. “Contingent Beneficiary” means the persons, trusts, estates or
other entities designated under Section 6.2 to receive benefits under the Plan
upon the death of a Participant and in the event that the designated Beneficiary
predeceases a Participant.

1.6 “Board” means the Board of Directors of the Company.

1.7 “Bonus” means the bonus otherwise payable currently to a Participant for the
Plan Year under the Anadarko Petroleum Corporation 2008 Omnibus Incentive
Compensation Plan, or any predecessor or successor plans thereto, or any other
incentive or bonus arrangement implemented after the Effective Date by the
Company if the Company designates payments under such program or arrangement as
being Bonuses which may be deferred pursuant to this Plan.

1.8 “Change of Control” means that a Change of Control of the Company shall be
deemed to have occurred on the date as of the first day any one or more of the
following conditions shall have been satisfied:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition pursuant to a
transaction which complies with clauses (A), (B) or (C) of this subsection (a);
or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

2



--------------------------------------------------------------------------------

(c) Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing provisions of this Section 1.8 or any provision of
this Plan to the contrary, to the extent that any payment or acceleration of
payment of any amount under the Plan is subject to, and not exempt under, Code
Section 409A, then the determination of whether a Change in Control has occurred
hereunder as affecting the payment, or timing of payment, of such amount shall
be made within the meaning of such term as set forth in Code Section 409A to the
extent inconsistent with the foregoing provisions of this definition, as
determined in the discretion of the Administrator.

1.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. All references herein to any Section of the Code shall include any
successor provision thereto and the Treasury Regulations and other authority
issued under such Section by the appropriate governmental authority.

1.10 “Company” means Anadarko Petroleum Corporation and its wholly owned
subsidiaries, unless the context requires otherwise.

 

3



--------------------------------------------------------------------------------

1.11 “Compensation Committee” means the Compensation and Benefits Committee of
the Board, the composition of which may change from time to time.

1.12 “Contingent Beneficiary” shall have the definition set forth in
Section 1.5.

1.13 “Director” means a non-employee member of the Board.

1.14 “Director Compensation” means Annual Retainer Fees and Meeting Fees.

1.15 “Disabled” or “Disability” means a Participant shall be deemed to have
become permanently disabled if the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a disability plan or an accident
and health plan maintained by the Company, if applicable.

1.16 “Effective Date” means January 1, 2010, the effective date of this
amendment and restatement of the Plan.

1.17 “Eligible Employee” means an employee of the Company who is (1) paid on the
Company’s U.S. payroll, (b) determined by the Company to be “a member of a
select group of management or highly compensated employees” (within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA) and is designated by the
Company as an Eligible Employee for purposes of the Plan, and (c) not on a
foreign service assignment outside of the United States, as determined by the
Company in its discretion.

1.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as may
be amended from time to time. All references herein to any Section of ERISA
shall include any successor provision thereto and the regulations and other
authority issued under such Section by the appropriate governmental authority.

1.19 “Key Employee” means a Participant who is a “specified employee” as defined
in Code Section 409A. For purposes of this definition, a “specified employee”
under Code Section 409A is an employee who, as of the date of his Separation
from Service, is a “key employee” (within the meaning of Code Section 416(i)
without regard to paragraph 5 thereof relating to beneficiaries) of the Company
or any entity which is considered to be a single employer with the Company under
Code Section 414(b) or 414(c) (the “Controlled Group”). A Participant shall be a
Key Employee if the Participant is (i) an officer of the Company having annual
compensation greater than $160,000 for 2010 (and as indexed thereafter under
Code Section 416(i)), (ii) a 5-percent (5%) owner of the Company, or (iii) a
1-percent (1%) owner of the Company having annual compensation of more than
$150,000, at any time during the twelve (12) month period ending on December 31,
but

 

4



--------------------------------------------------------------------------------

only if a Controlled Group member has any stock that is publicly traded on an
established securities market or otherwise. A Participant will be considered to
be a Key Employee for the period April 1 through March 31 following such
December 31 determination. The Company may apply an alternative method to
identify Key Employees in accordance with Code Section 409A, provided that the
alternative method (i) is reasonably designed to include all Key Employees,
(ii) is an objectively determinable standard, and (iii) results in either all
employees or no more than 200 employees being identified as Key Employees as of
any date.

1.20 “Meeting Fees” means fees paid to a Director for attendance at meetings of
the Board or meetings of the Board’s committees.

1.21 “Participant” means any Eligible Employee or any Director who participates
in the Plan in accordance with Article 2.

1.22 “Plan” means the Anadarko Petroleum Corporation Deferred Compensation Plan,
as amended and restated and, set forth herein, and as it may be further amended
from time to time.

1.23 “Plan Year” means the twelve (12) consecutive month period beginning
January 1st and ending December 31st of any given year.

1.24 “Retirement” means, in the case of an Eligible Employee who is eligible to
retire under the Anadarko Retirement Plan (the “Anadarko Plan”), his Separation
from Service; provided, however, that the Eligible Employee has, as of such
date, both attained age fifty-five (55) and been credited with at least five
(5) years of Credited Service as that term is defined under the Anadarko Plan.
Retirement means, in the case of an Eligible Employee who is eligible to retire
under the Kerr-McGee Corporation Retirement Plan (the “KMG Plan”), his
Separation from Service; provided, however, that the Eligible Employee has, as
of such date, both attained age fifty-two (52) and been credited with at least
ten (10) years of Credited Service as that term is defined under the KMG Plan.
Retirement means, in the case of a Director, Separation from Service from the
Board after the first to occur of: (a) the Director having attained age
sixty-five (65), (b) the Director having completed ten (10) years of service as
a Director, or (c) the Director having attained both age fifty-five (55) and
completed five (5) years of service as a Director. A Director’s total years of
service as a Director as of any date shall be determined by dividing his total
completed full months of service as a Director by twelve (12).

1.25 “Section 16 Officer” means an Eligible Employee who is subject to the
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

1.26 “Separation from Service” means a “separation from service” of an Eligible
Employee or Director within the meaning of Code Section 409A.

 

5



--------------------------------------------------------------------------------

1.27 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or a dependent (as defined
in Code Section 152(a)) of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstance
arising as a result of events beyond the control of the Participant.

1.28 “Valuation Date” means each business day of the Plan Year and such other
date(s) as designated by the Company.

ARTICLE 2 – PARTICIPATION

2.1 Participation. Each Eligible Employee and Director shall become a
Participant in the Plan by executing a deferral agreement in accordance with the
provisions of Article 3.

2.2 Termination of Participation. A Participant’s participation in the Plan as
an active Participant shall, in the case of an Eligible Employee, cease upon his
Separation from Service for any reason or his ceasing to qualify as an Eligible
Employee or, in the case of a Director, upon his termination of service on the
Board. Compensation subject to a valid deferral election under the Plan and
earned through such date of such Separation from Service or other termination
shall be deferred pursuant to such election, even if such crediting of such
amount to his Account occurs after the termination date. In addition, at the
direction of the Company or the Administrator, a Participant’s participation in
the Plan as an active Participant who is eligible to make deferral elections may
be discontinued effective as of the first day of the next Plan Year. Upon any
termination of active participation, a Participant’s deferrals shall cease but
the provisions of Section 7.2 shall continue to apply. A former Eligible
Employee or Director shall remain a Participant while he still has an
undistributed Account balance under the Plan.

2.3 Suspension of Participation. As provided by the Company, a Participant’s
active participation in the Plan will be suspended during an unpaid authorized
leave of absence and will resume upon his return to active service with the
Company (subject to such terms and conditions as the Company or Administrator
may determine), provided that he continues to qualify as an Eligible Employee or
Director upon his return to service. In addition, the Company, in its sole
discretion, may suspend a Participant’s participation in the Plan as it deems to
be necessary or appropriate to comply with applicable law or regulations, or
coordination with other benefits plans of the Company.

ARTICLE 3 – DEFERRAL ELECTIONS

3.1 Deferral Agreement. Each Eligible Employee and Director may elect to defer
compensation amounts otherwise payable to him currently for a Plan Year by
executing a deferral agreement in accordance with (a) rules and procedures
established by the Administrator, (b) the provisions of this Article 3, and
(c) Code Section 409A. The deferral agreement may separately specify for each
discrete type of compensation (e.g., Base Pay, Bonus, Director Compensation, or
individual components of each) the whole

 

6



--------------------------------------------------------------------------------

number percentage multiple (in one percent (1%) increments and subject to the
percentage limitations otherwise described herein) that the Participant elects
to defer, the payment schedule and form of payment of the deferred amount.

A new deferral agreement must be executed in a timely manner (as set forth in
this Article 3) for each Plan Year during which the Eligible Employee or
Director elects to defer compensation. An Eligible Employee or Director who does
not execute a deferral agreement in a timely manner shall be deemed to have
elected zero deferrals for such Plan Year.

A deferral agreement may be changed or revoked at any time during the respective
election periods specified in Section 3.5. A deferral agreement becomes
irrevocable at the close of the respective election period.

3.2 Election to Defer Base Pay. An Eligible Employee may elect to defer Base Pay
for a Plan Year in an amount not exceeding seventy-five percent (75%) of Base
Pay.

3.3 Election to Defer Bonus. An Eligible Employee may elect to defer up to one
hundred percent (100%) of his Bonus for a Plan Year, subject to any limitation
that may be established by the Administrator and specified on the deferral
agreement.

3.4 Election to Defer Director Compensation. A Director may elect to defer up to
one hundred (100%) of his Director Compensation for a Plan Year.

3.5 Timing of Election to Defer. Each Eligible Employee who desires to defer
Base Pay otherwise payable during a Plan Year must execute a deferral agreement
in accordance with the procedures established by the Administrator and within
the election period preceding the Plan Year during which the Base Pay will be
earned, as specified by the Administrator (but not later than December 31st
immediately preceding such Plan Year and will be irrevocable as of such date).
Each Eligible Employee who desires to defer a Bonus which may be earned with
respect to services performed during a Plan Year must execute a deferral
agreement in accordance with the rules and procedures established by the
Administrator (but not later than December 31st immediately preceding such Plan
Year except that if the plan or arrangement providing for such Bonus is
“performance based compensation which is based upon services performed over a
period of at least twelve months” (as described in Code
Section 409A(a)(4)(B)(iii)), then such deferral election must be executed no
later than the date that is six (6) months before the end of the performance
period over which the Bonus is earned and will be irrevocable as of such date).

A Director who desires to defer his Director Compensation otherwise payable
during a Plan Year must execute a deferral agreement in accordance with the
procedures established by the Administrator (but not later than December 31st
immediately preceding such Plan Year and will be irrevocable as of such date).

 

7



--------------------------------------------------------------------------------

An employee who is first designated as an Eligible Employee during a Plan Year
may elect to defer Base Pay and/or Bonus in accordance with the rules of this
Section 3.5, except that his initial deferral agreement must be executed within
the thirty (30)-day period beginning on the date such employee is designated as
an Eligible Employee. A new Director may elect to defer his Director
Compensation in accordance with the rules of this Section 3.5 except that his
initial deferral agreement must be executed within the thirty (30)-day period
beginning on the date he first becomes a Director.

3.6 Election of Payment Schedule and Form of Payment. At the time an Eligible
Employee or Director completes a deferral agreement provided by the
Administrator, the Eligible Employee or Director may separately elect for each
type of compensation being deferred (i.e., Base Pay, Bonus, Director
Compensation, or individual components of each) the following items: (i) the
date of distribution or commencement of distribution of each deferred amount,
(ii) the form of payment in which each deferred amount will be distributed
(e.g., lump sum or annual installments), and (iii) if applicable and as may be
provided by the Administrator, whether the amount distributed will be in cash,
Company Stock (as defined in Section 5.3) or a combination of cash and Company
Stock. Subject to the provisions of Article 7, an Eligible Employee or Director
may elect to receive distribution of his deferred amount in a single lump sum or
annual installment distributions over a period certain not exceeding fifteen
(15) years. If the Participant should elect installment payments over a
designated time period, each installment payment shall be considered a separate
payment for purposes of Code Section 409A.

The portion of the Participant’s Account that has been earned and vested as of
January 1, 2010 (as well as any subsequent earnings, expenses, gains and losses
attributed to such balance) (“Pre-2010 Account”) shall be distributed as
follows:

(a) If the Participant’s Separation from Service occurs before he becomes
eligible for Retirement, notwithstanding any other election, his distribution
shall be made as follows:

(1) If the Participant initially elected to be paid upon his Separation from
Service following Retirement, his distribution shall be made in a lump-sum
payment no later than ninety (90) days after the date of his Separation from
Service; or

(2) If the Participant initially elected to be paid upon an identified and
specific date that is at least three (3) years after the date the deferral
agreement was effective, then if payment has not already commenced, his
distribution shall be made or shall commence on such identified and specific
date; or

(3) If the Participant initially elected to be paid upon the earlier of
(A) Separation from Service following Retirement or (B) an identified and
specific date that is at least three (3) years after the date the deferral
agreement was effective, then if payment has not already been made or commenced,
his distribution shall be made in a lump sum payment no later than ninety
(90) days after the date of his Separation from Service.

 

8



--------------------------------------------------------------------------------

(b) If the Participant’s Separation from Service occurs after he becomes
eligible for Retirement, then the distribution or commencement of distribution
shall be one of the following options as previously elected by the Participant:

(1) Separation from Service; or

(2) an identified and specific date that is at least three (3) years after the
date the deferral agreement was executed; or

(3) the earlier of (A) Separation from Service or (B) an identified and specific
date that is at least three (3) years after the date the deferral agreement was
executed. This option (3) provides that the date of distribution specified in
the deferral agreement will be honored unless a Separation from Service
intervenes before the scheduled date of distribution, in which case payment will
be made, in the form originally elected by the Participant, not later than the
date that is ninety (90) days after the Separation from Service date.

The portion of the Participant’s Account that is earned and vested on and after
January 1, 2010 (as well as any subsequent earnings, expenses, gains and losses
attributed to such balance) (“Post-2009 Account”) shall be distributed as
follows:

(a) If the Participant’s Separation from Service occurs before he becomes
eligible for Retirement, notwithstanding any other election, his distribution
shall be made as follows:

(1) If the Participant initially elected to be paid upon his Separation from
Service following Retirement, his distribution shall be made in a lump-sum
payment no later than ninety (90) days after the date of his Separation from
Service; or

(2) If the Participant initially elected to be paid upon an identified and
specific date that is at least one (1) year after the date the deferral
agreement was effective, then if payment has not already commenced, his
distribution shall be made or shall commence on such identified and specific
date; or

(3) If the Participant initially elected to be paid upon the earlier of
(A) Separation from Service following Retirement or (B) an identified and
specific date that is at least one (1) year after the date the deferral
agreement was effective, then if payment has not already been made or commenced,
his distribution shall be made in a lump sum payment no later than ninety
(90) days after the date of his Separation from Service.

(b) If the Participant’s Separation from Service occurs after he becomes
eligible for Retirement, then the distribution or commencement of distribution
shall be one of the following options as previously elected by the Participant:

(1) Separation from Service; or

 

9



--------------------------------------------------------------------------------

(2) an identified and specific date which is at least one (1) year after the
date the deferral agreement was executed; or

(3) the earlier of (A) Separation from Service or (B) an identified and specific
date which is at least one (1) year after the date the deferral agreement was
executed. This option (3) provides that the date of distribution specified in
the deferral agreement will be honored unless a Separation from Service
intervenes before the scheduled date of distribution, in which case payment will
be made, in the form originally elected by the Participant, not later than the
date that is ninety (90) days after the Separation from Service date.

In addition, regardless of whether Retirement is attained by the Participant, he
may elect a “Change of Control Override.” A Change of Control Override election
provides that the date and form of distribution specified in the deferral
agreement will be honored unless a Change of Control intervenes before the
scheduled date of distribution, in which case, payment will be made in a single
lump sum within ninety (90) days after the effective date of the Change of
Control without regard to whether Participant has incurred a Separation from
Service. Notwithstanding any provision in the Plan to the contrary, for purposes
of effectuating an accelerated payment hereunder pursuant to a Change of Control
Override, the term “Change of Control” shall mean a Change of Control (as
defined in Section 1.8 of the Plan) but only to the extent that the event
causing the Change of Control qualifies under Code Section 409A(a)(2)(v).

ARTICLE 4 – PARTICIPANT ACCOUNT

4.1 Individual Accounts. The Administrator will establish and maintain an
Account for each Participant that reflects deferrals made pursuant to Article 3,
together with earnings, expenses, gains and losses that are attributable to
investments of such Account as provided in Article 5. The amount a Participant
elects to defer in accordance with Article 3 shall be credited to the
Participant’s Account at the time the amount subject to the deferral election
would otherwise have been payable to the Participant but for his deferral
election. The Administrator will establish and maintain such other accounts and
records as it determines, in its discretion, to be reasonably required or
appropriate to discharge its duties under the Plan.

ARTICLE 5 – INVESTMENT OF CONTRIBUTIONS

5.1 Investment Options. The amount credited to a Participant’s Account shall be
treated as invested in the investment options as designated for this purpose by
the Administrator. Such investment options may be different for Eligible
Employees, Section 16 Officers and Directors, as determined by the Administrator
in its discretion.

 

10



--------------------------------------------------------------------------------

5.2 Adjustment of Accounts. The amount credited to a Participant’s Account shall
be adjusted for hypothetical investment earnings or losses in an amount
equivalent to the earnings or losses reported by the investment options selected
by the Participant or Beneficiary from among the investment options provided in
Section 5.1. A Participant may, in accordance with rules and procedures
established by the Administrator, change the investments to be used for the
purpose of calculating future hypothetical investment adjustments to the
Participant’s Account or to future Participant deferrals, which election change
shall be effective as of the Valuation Date coincident with or next following
notice to the Administrator. The Account of each Participant shall be adjusted
as of each Valuation Date to reflect: (a) the hypothetical investment earnings
and/or losses described above; (b) Participant deferrals; and (c) distributions
or withdrawals from the Account.

5.3 Distributions from the Company Stock Fund. To the extent that any portion
(including a percentage thereof as provided by the Administrator) of a
Participant’s Account is invested in an investment fund maintained under the
Plan which invests primarily in the common stock of the Company (either directly
or in the form of phantom shares) (“Company Stock Fund”), such Participant may
have the right to elect to receive distribution in shares of common stock of the
Company (“Company Stock”), but only with respect to the portion of his Account
balance that is invested in the Company Stock Fund, with such election to be
made at such time and in such form as determined by the Administrator. Any
fractional shares of Company Stock allocated to the Participant’s Account shall
be distributed in cash. If a Participant does not elect to receive his
distribution in shares of Company Stock, then the entire balance shall be made
in cash.

ARTICLE 6 – RIGHT TO BENEFITS

6.1 Vesting. At all times, each Participant has a one hundred percent
(100%) nonforfeitable interest in all amounts credited to his Account.
Notwithstanding the foregoing or any provision of the Plan to the contrary, if
otherwise provided pursuant to a Company plan or program for which a benefit has
been deferred under the Plan, a Participant may be subject to certain “claw
back” or forfeiture of benefits in certain circumstances, in which case a
Participant’s Account may be reduced in an amount necessary to satisfy such
“claw back” or forfeiture.

6.2 Death. Notwithstanding any prior election regarding the form or timing of
his distribution, the balance or remaining balance credited to a Participant’s
Account shall be paid to his Beneficiary in a single lump-sum cash payment
within ninety (90) days following the receipt by the Administrator of a
certified copy of the death certificate. If multiple Beneficiaries have been
designated by the Participant, each Beneficiary shall receive a single lump-sum
cash payment of his specified portion of the Participant’s Account balance
within ninety (90) days following the receipt by the Administrator of a
certified copy of the death certificate. If the Participant has not specified
percentages for multiple Beneficiaries, his Account will be divided and
distributed to them on a per capita basis.

 

11



--------------------------------------------------------------------------------

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator (including, but not limited to, the
right to require the consent of a Participant’s spouse in the event the spouse
is not named as the sole primary Beneficiary).

If a designated Beneficiary predeceases a Participant, the amount apportioned to
that designated Beneficiary shall be payable to the designated Contingent
Beneficiary, if any. If a Beneficiary dies within thirty (30) days of the date
the Participant dies, the Beneficiary shall be considered to have predeceased
the Participant for purposes of this Section 6.2.

If the Administrator finds either that there is no designated Beneficiary for
all or a portion of a Participant’s Account, or that the designated Beneficiary
and any Contingent Beneficiary for all or a portion of a Participant’s account
have predeceased the Participant, the amount in question shall be paid as
follows: (a) if the Participant leaves a surviving spouse, the entire Account
balance shall be paid to the surviving spouse, and (b) only if the Participant
leaves no surviving spouse, the entire Account balance shall be paid (i) first
to the executor or administrator of the Participant’s estate, or (ii) if there
is no administration of his estate, to the Participant’s heirs at law, as
determined by the Administrator.

Notwithstanding the preceding provisions of this Article 6 and to the extent not
prohibited by state or federal law, if a Participant is divorced from his spouse
and, at the time of his death, is not remarried to the person from whom he was
divorced, any designation of such divorced spouse shall be null and void unless
the contrary is expressly stated in a writing that is filed by the Participant
with the Administrator and accepted by the Administrator. The amount that would
otherwise have been paid to such divorced spouse shall instead be paid to the
persons specified in accordance with the applicable provisions of this Article 6
as if such divorced spouse did not survive the Participant.

If the Administrator is in doubt as to the right of any person to receive any
amount hereunder, the Administrator, in its discretion, may direct that the
entire Account balance be paid into any court of competent jurisdiction in an
interpleader action, and such payment shall be a full and complete discharge of
any liability or obligation under the Plan to the full extent of such payment.

6.3 Disability. Notwithstanding any prior election regarding the form or timing
of his distribution, the balance or remaining balance credited to a
Participant’s Account shall be paid to the Participant in a single lump-sum cash
payment within ninety (90) days following the date the Participant is determined
to be Disabled.

ARTICLE 7 – DISTRIBUTION OF BENEFITS

7.1 Amount of Benefits. The amount credited to a Participant’s Account as
determined under Articles 4 and 6 shall determine and constitute the basis for
the value of benefits payable to the Participant under the Plan.

 

12



--------------------------------------------------------------------------------

7.2 Method and Timing of Distributions. Subject to Sections 7.3 and 7.4,
distributions under the Plan shall be made at the time and in the manner
provided in Section 3.6. If allowed by the Administrator, a Participant may
elect to further delay the payment date for a minimum period of sixty
(60) months from the originally scheduled date of payment, provided that such
election to delay payment (a) is made at least twelve (12) months before a
scheduled date of payment and (b) is not effective until at least twelve
(12) months after the date on which the election is made. A re-deferral election
must be made in accordance with procedures and rules established by the
Administrator, which shall be construed and administered in accordance with Code
Section 409A. The Participant may, at the same time the date of payment is
re-deferred, change the form of payment provided that such change in the form of
payment does not effectuate an acceleration of payment. Notwithstanding any
provision contained herein to the contrary, a distribution made to a Key
Employee shall not be made before the date which is six (6) months after the
date the Key Employee has a Separation from Service unless otherwise permitted
under Code Section 409A, such as in the event of his death.

7.3 Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency. The request must be in writing and must be submitted to
the Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted. Whether a Participant has incurred an Unforeseeable Emergency will be
determined by the Administrator on the basis of the relevant facts and
circumstances in its sole discretion, but, in no event, will an Unforeseeable
Emergency be deemed to exist if the hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets to the extent such liquidation would not itself cause
severe financial hardship, or (c) by cessation of deferrals under the Plan. A
distribution due to an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need and may also include any
amount necessary to pay any federal, state or local income taxes or penalties
that are reasonably anticipated to result from the distribution. The
distribution will be made in the form of a single lump-sum cash payment without
regard to any prior distribution election. Any distribution under this
Section 7.3 shall be deducted from the Participant’s Account balance as of the
date of the distribution.

7.4 Cashouts of Minimal Interests. If the amount credited to the Participant’s
Account does not exceed the current dollar limitation under Code
Section 402(g)(1)(B) ($16,500 in 2010, as adjusted under the Code in future
years, or such higher dollar amount as Treasury Regulations may establish for
cashouts of minimal interests under Code Section 409A), at the time he has a
Separation from Service, and such Participant is not a Key Employee, the Company
reserves the right to pay such amount to the Participant in a single lump-sum
cash payment within ninety (90) days following such Separation from Service,
regardless of whether the Participant (i) had made a different election
regarding time or form of payment or (ii) was receiving installment payments at
the time of Separation from Service. In the case of a Key Employee, such cashout
payment shall not

 

13



--------------------------------------------------------------------------------

be made before the date that is at least six (6) months from the date of his
Separation from Service or such earlier date upon which such amount can be paid
under Code Section 409A without being subject to taxation thereunder.

7.5 Distribution to a Key Employee. Notwithstanding any provision of the Plan to
contrary, any lump sum or installment payment distribution payable to a
Participant who is a Key Employee due to his Separation from Service (for any
reason except due to his death) shall not be made before the date that is six
(6) months after the date of his Separation from Service.

ARTICLE 8 – AMENDMENT AND TERMINATION

8.1 Amendment by Company. The Company reserves the right to amend the Plan
through action of the Board or the Compensation Committee. An amendment must be
in writing and executed by an officer authorized to take such action. Each
amendment shall not be effective prior to approval by the Board or the
Compensation Committee in its resolution, unless necessary to comply with
applicable laws or regulations. No amendment can directly or indirectly deprive
any current or former Participant or Beneficiary of all or any portion of his
Account balance that has accrued as of the date of such amendment. An amendment
that does not materially affect the rights of any Participant under the Plan and
is desirable for administrative purposes, or is necessary to comply with any
applicable law or regulation, may be approved and executed, without action of
the Board or the Compensation Committee, by any officer of the Company so
authorized by the Board or the Compensation Committee.

Notwithstanding the preceding paragraph of this Section 8.1, the Plan may be
amended if required to ensure that the Plan is characterized as a “top-hat plan”
of deferred compensation maintained for a select group of management or highly
compensated employees as described under ERISA Sections 201(2), 301(a)(3), and
401(a)(1), or to conform the Plan to the requirements of ERISA for “top-hat
plans” or the requirements of the Code for deferred compensation plans including
Code Section 409A. No such amendment for this exclusive purpose shall be
considered prejudicial to the interest of a Participant or a Beneficiary
hereunder.

8.2 Retroactive Amendments. An amendment made by the Company in accordance with
Section 8.1 may be made effective on a date prior to the first day of the Plan
Year in which it is adopted if such amendment is necessary or appropriate to
enable the Plan to satisfy the applicable requirements of the Code, ERISA or to
any other change in federal law or to any regulations or ruling thereunder. Any
retroactive amendment by the Company shall be subject to the provisions of
Section 8.1.

8.3 Special Plan and Deferral Election Amendments. Notwithstanding Sections 8.1
or 8.2 or any other provision of the Plan or a deferral election agreement to
the contrary, the Company has reserved the unilateral right and discretion to
amend the Plan and a Participant’s deferral elections hereunder to the extent
necessary to comply with Code Section 409A, or to be exempt from the application
of Code Section 409A, to the maximum extent permitted under Code Section 409A.

 

14



--------------------------------------------------------------------------------

8.4 Plan Termination. The Plan has been adopted with the intention and
expectation that it will be continued indefinitely. The Company, however,
reserves the right to terminate the Plan at any time without any liability for
any such discontinuance or termination.

In the event of the termination of the Plan, no additional vesting shall accrue
on a Participant’s behalf after the termination date. In accordance with Code
Section 409A, termination of the Plan shall not, by itself, create a
distribution event.

Upon termination of the Plan, distribution of benefits shall be made to
Participants and Beneficiaries in the same manner and at the same time as
described in the Plan, unless one of the following termination events occurs, in
which case, all such amounts shall be distributed in a lump sum upon
termination, or upon the earliest date allowable under Code Section 409A:

(a) the Company’s termination and liquidation of the Plan within twelve
(12) months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A);

(b) the Company’s termination and liquidation of the Plan pursuant to
irrevocable action taken by the Company within the thirty (30) days preceding or
twelve (12) months following a change of control event (within the meaning of
Code Section 409A), provided that all agreements, methods, programs, and other
arrangements sponsored by the Company or an affiliated entity that are
aggregated under Code Section 409A are terminated and liquidated with respect to
each Participant that experiences the change in control event; or

(c) the Company’s termination and liquidation of the Plan, provided that (1) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (2) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated under Code Section 409A if the same Participant had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements sponsored by the Company that are terminated and liquidated;
(3) no payments in liquidation of the Plan are made within twelve (12) months of
the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan other than payments that would have been payable absent the
termination and liquidation; and (4) the Company does not adopt a new plan that
would be aggregated with any terminated and liquidated plan under Code
Section 409A if the same Participant participated in both plans, at any time
within three (3) years following the date the Company takes all necessary action
to irrevocably terminate and liquidate the Plan.

8.5 Distribution Upon Termination of the Plan. Upon termination of the Plan, no
further contributions that have not accrued as of the termination date shall be
made under the Plan. Each Participant’s Account at the time of termination shall
continue to be governed by the terms of the Plan until fully distributed in
accordance with the terms of the Plan.

 

15



--------------------------------------------------------------------------------

ARTICLE 9 – THE TRUST

9.1 Establishment of Trust. The Company may, but is not required to, establish a
trust, or use an existing trust, to hold amounts which the Company may
contribute from time to time to correspond to some or all amounts credited to
Participants under Section 4.1. If the Company elects to establish a trust, the
provisions of Sections 9.2 and 9.3 shall be operative.

9.2 Grantor Trust. The Company may establish a trust, or use an existing trust,
between the Company and a trustee pursuant to a separate written trust
agreement. Any such trust shall be created as a grantor trust under the Code
Sections 671-678, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed to the trust. In
the event that the Company establishes such a trust or uses an existing trust,
the Company shall be under no obligation to place assets in such trust to secure
the Company’s payment obligations under the Plan.

9.3 Investment of Trust Funds. Any amounts contributed to a trust described in
this Article 9 may be invested by the trustee in accordance with the provisions
of the trust agreement and the instructions of the Administrator or the Company.
Trust investments need not reflect the hypothetical investments selected by
Participants under Section 5.1 for the purpose of adjusting Account balances,
and the investment results of the trust shall not affect the hypothetical
investment adjustments to Accounts under the Plan.

9.4 Participants’ Rights under a Trust. The assets of any trust hereunder shall
be held for the benefit of the Participants in accordance with the terms of the
Plan and the trust agreement. The assets of the trust shall remain subject to
the claims of the general creditors of the Company, and the rights of the
Participants to the amounts in the trust shall be limited in the event that the
Company becomes insolvent. No Participant or Beneficiary shall have any
preferred claim to, or any beneficial ownership interest in, any assets of the
trust fund.

 

16



--------------------------------------------------------------------------------

ARTICLE 10 – MISCELLANEOUS

10.1 Unsecured General Creditor of the Company. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company as the
result of participating in the Plan. For purposes of the payment of benefits
under the Plan, any and all of the Company’s assets shall be, and shall remain,
the general, unpledged, unrestricted assets of the Company, and as such, shall
remain subject to the claims of the general creditors of the Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay compensation in the future.

10.2 Limitation of Rights. Nothing in this plan shall be construed to:

(a) Give any individual who is employed by the Company any right to be a
Participant unless and until such person is selected under the terms of the
Plan;

(b) Give any Participant any rights, other than as an unsecured general creditor
of the Company;

(c) Limit in any way the right of the Company to terminate an Eligible
Employee’s employment;

(d) Give a Participant or any other person any interest in any trust, fund or in
any specific asset of the Company; or

(e) Be evidence of any agreement or understanding, express or implied, that the
Company will employ a Participant in any particular position, at any particular
rate of remuneration, or for any particular time period.

10.3 The Company’s Liability. The Company’s liability for the payment of
benefits under the Plan shall be defined only by the Plan and by the deferral
agreements, and form and timing of payment elections, as entered into between a
Participant and the Company under the Plan. The Company shall have no obligation
or liability to a Participant under the Plan except as provided by the Plan.

10.4 Satisfaction of Benefit Obligation. The Company may, but is not obligated,
to purchase an annuity or other insurance/financial product to satisfy the
payment of benefit obligations for some or all of the Participants under the
Plan. In the event that such an annuity or other product is utilized and a
Participant or his Beneficiary has received the benefits entitled under the Plan
from such annuity or other product, then such benefit obligation under the Plan
shall be considered satisfied. Any annuity or other product used to provide
funding under the Plan shall be an asset of the Company, and no Participant
shall have any beneficial ownership interest in such asset of the Company.

In order to meet its contingent obligations under the Plan, the Company shall
not set aside any assets or otherwise create any type of fund in which any
Participant (or any person claiming under such Participant) has an interest
other than that of an unsecured general

 

17



--------------------------------------------------------------------------------

creditor of the Company or that would provide any Participant, or any person
claiming under such Participant, with a legally enforceable right to priority
over any general creditor of the Company in the event that the Company becomes
insolvent.

10.5 Spendthrift Provision. No amount payable or to become payable from the Plan
will be subject to: (a) anticipation or assignment by any person entitled to
receive benefits under the Plan; (b) attachment by, interference with, or
control of any creditor of any person entitled to receive benefits under the
Plan; or (c) being taken or reached by any legal or equitable process in
satisfaction of any debt or liability of any person entitled to receive benefits
under the Plan. Any attempted conveyance, transfer, assignment, mortgage,
pledge, or encumbrance of the Plan, any part of it or any interest in it, by any
person entitled to receive benefits under the Plan prior to distribution will be
void, regardless of whether that conveyance, transfer, assignment, mortgage,
pledge, or encumbrance is intended to be effective before or after any
distribution of benefits under the Plan. In addition, the Administrator shall
not recognize any conveyance, transfer, assignment, mortgage, pledge or
encumbrance by any person entitled to receive benefits under the Plan, and shall
not pay any amount to any creditor or assignee of such person for any cause
whatsoever. However, this Section 10.6 shall not affect the provisions of
Section 10.1 regarding the claims of general creditors of the Company.

In the event that any Participant’s or Beneficiary’s benefits hereunder are
attempted to be garnished or attached by order of any court, the Company, in its
discretion, may bring an action or a declaratory judgment in a court of
competent jurisdiction to determine the proper recipient of the benefits to be
paid under the Plan.

10.6 Incapacity of Participant or Beneficiary. If the Administrator determines,
in its discretion, that any Participant or Beneficiary to whom a payment is
payable under the Plan is unable to care for his affairs because of illness or
accident or is under a legal disability, any payment due (unless a prior claim
therefore shall have been made by a duly appointed legal representative), at the
discretion of the Administrator, may be paid to the spouse, child, parent,
sibling of such Participant or Beneficiary or to any person whom the
Administrator has determined has incurred expense for such Participant or
Beneficiary. In the event that a guardian, conservator or other person legally
vested with the care of any person receiving a benefit under the Plan is
appointed by a court of competent jurisdiction, payments shall be made to such
guardian, conservator or other person, provided that proper proof of appointment
is furnished in a form and manner acceptable to the Administrator. Any payment
made in accordance with this Section 10.7 shall be a complete discharge of the
obligations of the Company under the Plan.

10.7 Waiver. No term or condition of the Plan shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of the Plan, except by written instrument of the party charged with such waiver
or estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

18



--------------------------------------------------------------------------------

10.8 Notices. Any notice or other communication in connection with the Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, five
(5) business days shall have elapsed after the same shall have been deposited in
the U.S. mails, first-class postage prepaid and registered or certified:

(a) The Company or Administrator – If the notice is sent to the Company or
Administrator, it must be sent to the then-current corporate headquarters
address of the Company, provided that the envelope includes “Attn: Benefits
Department – Human Resources”; or

(b) Participant – The mailing or electronic address of the Participant as
reflected in the then-current records of the Company. Each Participant is
responsible for ensuring that the Company or Administrator has the Participant’s
current mailing address under the procedure for updating mailing addresses
utilized by the Company or Administrator.

10.9 Tax Withholding. The Company shall have the right to deduct from all
payments or deferrals made under the Plan any tax required by law to be
withheld. If the Company concludes that tax is owing with respect to any
deferral or payment hereunder, the Company shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. A tax, for purposes of this Section 10.10 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment that is owed with respect to amounts
deferred (and any earnings thereon) and any payments made to Participants under
the Plan.

With respect to deferred compensation elections under the Plan, the Company
shall withhold the required share of FICA, FUTA and other applicable employment
and payroll taxes from the other non-deferred compensation of an Eligible
Employee who is a Participant. These required payroll taxes shall be withheld at
the same time that the deferred compensation contributions are credited to his
Account.

10.10 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, the Code and other controlling federal law, and to the
extent not preempted thereby, the laws of the State of Texas without regard to
its conflicts of law principles.

10.11 Intention to Comply with Code Section 409A. The Plan is intended to comply
with Code Section 409A and any ambiguous provision will be construed in a manner
that is compliant with, or exempt from, the application of Code Section 409A. It
is intended that since January 1, 2009, the Plan will comply with provisions of
Code Section 409A and the final regulations and other authoritative guidance
thereunder. It is also intended that during the period beginning January 1, 2005
and ending December 31, 2008, the Plan was operated in reasonable good faith
compliance with the provisions of Code Section 409A and the interim
authoritative guidance thereunder. If any provision of the

 

19



--------------------------------------------------------------------------------

Plan would cause a Participant to incur any additional tax or interest under
Code Section 409A, the Company may reform such provision to comply with Code
Section 409A to the maximum extent permitted under Code Section 409A as
determined by the Company.

ARTICLE 11 – PLAN ADMINISTRATION

11.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power, full discretion and the full responsibility to administer the Plan
in all of its details, subject, however, to the applicable requirements of
applicable law. The Administrator’s powers and responsibilities include, but are
not limited to, the following:

(a) To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;

(b) To interpret the Plan, its interpretation thereof in good faith to be final
and conclusive on all persons claiming benefits under the Plan;

(c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) To administer the claims and review procedures specified in Section 11.3,
including determining all facts pertaining to a claim;

(e) To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

(f) To determine the person or persons to whom such benefits will be paid;

(g) To authorize the payment of benefits;

(h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

(i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

(j) By written instrument, to allocate and delegate its responsibilities
hereunder to designated persons or entities, including without limitation, to
employees of the Company; and

(k) To address and resolve any and all matters that may arise with regard to the
Plan and its administration.

11.2 Interpretation of the Plan. The Administrator shall interpret, construe and
construct the Plan, including correcting any defect, supplying any omission or
reconciling any inconsistency. The Administrator shall have all powers necessary
or appropriate to implement and administer the terms and provisions of the Plan,
including the power to make findings of fact. The determination of the
Administrator as to the proper interpretation, construction, or application of
any term or provision of the Plan shall be final, binding, and conclusive with
respect to all Participants and other interested persons.

11.3 Claims and Review Procedures. Claims for Plan benefits and reviews of
appeals of benefit claims arising under the Plan that have been denied or
modified are to be processed in accordance with written Plan claims procedures
established by the Administrator and adopted by the Company. The Plan’s claims
and appeal procedures shall be established and administered in accordance with
the applicable requirements for such procedures under ERISA.

 

20



--------------------------------------------------------------------------------

11.4 Plan Administrative Costs. Unless otherwise determined by the
Administrator, all reasonable costs and expenses (including legal, accounting,
and employee communication fees) incurred by the Administrator in administering
the Plan shall be paid by the Company.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused the
amended and restated Plan to be adopted on this 12th day of November, 2009, to
be effective as of January 1, 2010.

 

ANADARKO PETROLEUM CORPORATION By:    /s/ Julia A. Struble   Julia A. Struble  
Vice President, Human Resources

 

22